 

UNTTED STATES DISTRICT COURT'
l\/IIDDLE DISTRICT OF FLOR.IDA
OCALA DIVISION
RYAN O’NEIL LI'I`TLE,

Plaintiff,
-vs- Case No. 5:18-cv-303-Oc-WFJ-PRL

FNU CHEATHAM, et. al.,

Defendants.
/

 

0 R D E R

Plaintiff, a federal inmate proceeding pro se, initiated this case by filing a civil
rights complaint pursuant to Bivens v. Six Unknown Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1`971). (Doc. l). The Court has served the Complaint
and the response/answer is not yet due. (Doc. 13).

This case is before the Court because Petitioner has filed a Motion for
“Temporary Relief: Injunction and Show Cause Order.” (Doc. 21). Plaintiff
states that he seeks a temporary restraining order, an injunction and a show cause
order. In general, Plaintiff complains that he has been harassed, retaliated against
and provoked While not entirely clear it appears that the provocation relates to his

father’s death and the fact that he Was not informed of his passing. Plaintiff adds

 

 

that an unidentified officer spoke to him With a “malicious irate tone,” 'With the
intention of provoking him to respond. Plaintiff states that “their actions are getting
more aggressive due to grieving the loss of [Plaintiff’s] father and being in an
unstable mental state.”

Further, Plaintiff complains about an encounter he had with J. Vogel, S. Cook
and A. Wisniewiski With respect to his food. Plaintiff claims that J. Vogel took his
commissary food items and threw them, and “trashed” his cell on more than one
occasion to get Plaintiff to “respond insubordinately.” Plaintiff then alleges that he
has been placed in administrative confinement and separated from his legal
materials, personal property, access to the courts, law library and “hygienic items.”

As relief, Plaintiff requests a restraining order keeping J. Vogel, S. Cook and
A. Wisniewiski 150 feet from the facility; directing U.S.P. Canaan to provide
complete copies of his emails and to transcribe his phone calls; and directing the
BOP or defendants to fax to the court copies of his various grievances Plaintiff
also seeks an order directing the prison to remove him from administrative
confinement and for certain officers to submit to polygraph tests. Moreover,

Plaintiff requests that the Court order the return of all legal materials and personal

property.

 

 

Plaintiff is not entitled to the requested relief. To the extent that Plaintiff
complains about J. Vogel, S. Cook and A. Wisniewiski’s conduct, these individuals
are not defendants in this case. While these officers/staff members may be located
at Plaintiffs current prison, their actions are not at issue before the Court. The
Court notes that Plaintiff includes a request to “add treatment specialist J. Vogel and
S. Cook, Food Service Admin.' A. Wisniewiski and N.E.R.O (D.H.O) Jordan to the
case.” However, in order to amend the complaint to add these individuals, Plaintiff
must submit a separate motion to amend pursuant to Rule 15 of the Federal Rules of
Civil Procedure and the Local Rules of this Court.

Further, Plaintiff’ s request regarding the release from administrative
confinement is moot. At the end of his motion, Plaintiff states that he has been
released from the SHU and will “keep the courts abreast of changes but is still
currently without legal document, personal property, etc. etc.” Accordingly,
Plaintiff’ s allegations regarding his “seg” placement is not properly before the Court.

To the extent that Plaintiffs request pertains to his access to the prison library
or his legal materials, he is not threatened with an irreparable and imminent injury.
Moreover, Plaintiff does not identify the missing materials that he apparently needs

to litigate his case. If Plaintiff is unable to obtain his property, he may file a

 

 

separate grievance with the prison to pursue his administrative remedies on the
matter. While it does not appear that Plaintiff has had any issue communicating
with the Court and meeting deadlines, he may file a motion for an extension of time
for the Court’s consideration if his inability to obtain specific documents and
property has prohibited from doing So.

Finally, other than the provocation Plaintiff allegedly suffered because of his
father’s death, he has not sufficiently described the harassment and retaliation that
occurred in order to support a restraining order or other injunctive relief.

ln sum, Plaintiff has not established a substantial likelihood of success on the
merits. The motion does not conform to Local Rules 4.05 and/or 4.06, and Rule 65
of the Federal Rules of Civil Procedure, which set forth the requirements for seeking
a Preliminary Injunction and/or Temporary Restraining Order. The motion (Doc.
21) is DENIED.

IT IS SO ORDERED.

/,.
DONE and ORDERED at Tampa, Florida this /:// day of liberian 2019.

C(/»H“‘:>/
wiLiAr\/i F. JUNG
UNITED sTATEs DlsTRiCT JUDGE

 

